internal_revenue_service number release date index number ------------------------------------ ---------------------- -------------------------------- ----------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc corp b05 plr-101852-19 date date legend purchaser ------- ----------------------------- --------------------------------------------------- s_corporation ---------------------------------------------------------- ------------------------------------- shareholder ---------------------------------------------------------- ------------------------ date state a company official tax professional dear ----------------- ----------------------- --------- --------------------------------------------------------------------------------- ---- ------------------------------------------------------------------ this letter responds to a letter dated date submitted on behalf of purchaser s_corporation and shareholder collectively the parties requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election the parties are requesting an extension of time to properly execute the agreement referenced in sec_1_336-2 of the income_tax regulations the agreement and to file the election statement under sec_1_336-2 the election plr-101852-19 statement with respect to purchaser's acquisition of all of the stock of s_corporation from shareholder on date the material information submitted is summarized below on date purchaser an individual citizen_of_the_united_states entered into the agreement to purchase all of the stock of s_corporation a state a corporation from shareholder the disposition it has been represented that the disposition qualified as a qualified_stock_disposition as defined in sec_1_336-1 the parties intended to make a sec_336 election but for various reasons did not timely file an election statement furthermore s_corporation was not a party to the agreement consequently a timely sec_336 election was not made this request was submitted under sec_301_9100-3 for an extension of time to enter into the agreement and file the election statement the parties have represented that they are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time of the request regulations promulgated under sec_336 permit certain_sales exchanges or distributions of stock of a corporation to be treated as asset dispositions if the disposition is a qualified_stock_disposition as defined in sec_1_336-1 and a sec_336 election is made sec_1_336-2 provides that a sec_336 election for an s_corporation target is made by i all of the s_corporation shareholders including those who do not dispose_of any stock in the qualified_stock_disposition and the s_corporation target entering into a written binding agreement on or before the due_date including extensions of the federal_income_tax return of the s_corporation target for the taxable_year that includes the disposition date to make a sec_336 election ii the s_corporation target retaining a copy of the written_agreement and iii the s_corporation target attaching the sec_336 election statement described in sec_1_336-2 and to its timely filed including extensions federal_income_tax return for the taxable_year that includes the disposition date under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 plr-101852-19 the time for entering into the agreement and filing the election statement is fixed by the regulations ie sec_1_336-2 and iii therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time to enter into the agreement and to file the election statement provided the parties acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief would not prejudice the interests of the government information affidavits and representations submitted by the parties company official and tax professional explain the circumstances that resulted in the failure to timely enter into the agreement and file the election statement the information establishes that the parties reasonably relied on a qualified_tax professional who failed to make or advise parent to make the election and that the request for relief was filed before the failure to timely enter into the agreement and file the election statement was discovered by the internal_revenue_service see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that the taxpayers have acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-3 until days from the date on this letter to enter into the agreement and file the election statement within days of the date on this letter a s_corporation and shareholder must enter into a written binding agreement to make the sec_336 election and b s_corporation must file the election statement in accordance with sec_1_336-2 the election statement must be attached to s corporation’s tax_return for the taxable_year including date in addition a copy of this letter must be attached to s corporation’s return alternatively if s corporation's return is filed electronically the requirement of attaching a copy of this letter to the return may be satisfied by attaching a statement that provides the date and control number plr- on this letter within days of the date on this letter all relevant parties must file or amend as applicable all returns and amended returns if any necessary to report the transaction consistently with the making of a sec_336 election for the taxable_year in which the transaction was consummated and for any other affected_taxable_year the above extension of time is conditioned on all relevant parties’ tax_liability if any being not lower in the aggregate for all years to which the sec_336 election applies than it would have been if the agreement had been timely entered into and the election statement had been timely filed taking into account the time_value_of_money no opinion is expressed as to the parties’ tax_liability for the years involved a plr-101852-19 determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved we express no opinion as to whether the disposition qualifies as a qualified_stock_disposition or any other tax consequences arising from the sec_336 election in addition we express no opinion as to the tax consequences of filing the return or making the sec_336 election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the sec_336 late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we have relied on certain statements and representations made by the parties company official and tax professional however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to enter into the agreement and file the election statement penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely _ken cohen__________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
